DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 July 2017 has been entered.
Acknowledgement is made to applicant’s amendment of claim 1. Claims 2 and 4 are cancelled. Claims 1, 3 and 5-11 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ookawa et al. (US 2015/0352903 A1 – of record), in Landers et al. (US 5,353,854 – of record), in view of Collette (US 2011/0079333 – of record), in view of Yasuda (JP 4-52911 – of record).	
Regarding claim 1, (the examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art).
Ookawa teaches a pneumatic tire tread pattern configured to have a plurality of land portion rows comprising: center block rows 6 defined between the circumferential grooves 2 and 3, second land portion rows 7 defined the circumferential grooves 3 and 4, and shoulder land portion rows 8 defined between the circumferential grooves 4 and tread edges E. The tread pattern is further configured to use wear indicators (not illustrated) within the circumferential groove 2, see [0058]. And the circumferential groove 2 is disposed in a zigzag shape, where each “zig” or “zag” (e.g. each groove segment of the circumferential groove 2) meets the claimed plurality of angular circumferential grooves comprised of circumferential groove segments. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

While Ookawa discloses a tread pattern having center block rows 6 – (construed as first and second tread elements) being delimited by a circumferential groove 2, whose zigzag groove segments have a wear indicator disposed within – (construed as an indicator being formed in a selected one of the circumferential groove segments disposed between a first tread element and a second tread element); it does not explicitly disclose the tire includes a pair of sidewalls extending to a tread; nor the 
Landers discloses it is a conventional tire construction to comprise a pair of annular beads, carcass plies wrapped around the annular beads, the tread 11a, 11b disposed over the carcass plies in a crown area of the tire and sidewalls 22 disposed between the tread – (meets the claimed tire includes a pair of sidewalls extending to a tread) and beads; and include the use of wear indicators, see FIG-2, Col 1 lines 20-30 and Col 5 line 25.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Collette discloses the use of tread indicators is not new and mandated by law in many countries, see [0002]. And as depicted in FIG-1, the wear indicator is configured to have a stepped indicator extend completely across the circumferential groove 10 and attach to the sidewalls of the blocks 12 – (meets the claimed indicator extending completely across the selected circumferential groove segment and being integrally formed with and attached to the first tread element and the second tread element). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The plurality of step elements, see 122 and 111, are configured such that step element 122 is a radially outermost element and step element 111 is a radially innermost step element – (thus forming the claimed plurality of step elements which descend from a radially outward surface of the tread toward the bottom of the selected circumferential groove segment); and each step element has an approximately rectangular shape that radially extends into the depth of the groove – (thus forming surfaces which corresponds to the claimed each step element including an axially-extending surface being approximately parallel to and being radially inward of the radially outward surface of the tread, and a radially-extending surface extending approximately perpendicular to the axially-extending surface; and the axially-extending surface of each step element being formed with indicia, wherein all of the indicia are visible to a user of the tire from a radially outward direction before wear of the tire commences).
Yasuda discloses a tire having tread pattern which includes the use of wear indicator 6. The indicator being configured as a stepped wear indicator 6 that is disposed within a circumferential groove 3 and extend completely across the groove to attach to the sidewalls of tread block elements 5. And as best depicted below, the stepped indicator is arranged to fill at least between 80 to 100% of the groove segment it is disposed in.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
Yasuda discloses such a configuration enables easy viewing of a wear and rotation status of vehicle tires, see [0021].
As to the indicia are formed with a distance across a width of the tread wear indicator that is from about 80 percent to about 100 percent of the width of the tread wear indicator:
Modified Ookawa does not explicitly disclose the indicia are formed with a distance across a width of the tread wear indicator that is from about 80 percent to about 100 percent of the width of the tread wear indicator. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire and tread pattern of Ookawa to include sidewalls and a wear indicator in the claimed manner as taught by Landers (sidewall), Collette and Yasuda (wear indicator characteristics) to provide a tire in a conventionally known manner being suitable for displaying a highly visible means for ascertaining the legal wear limits of a tire.  
Moreover, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc.
Regarding claims 5-9, Modified Ookawa discloses a plurality of step elements are formed in a staircase configuration; where the axially-extending surface of each step element includes a square or rectangular shape, see Collette - FIG-2; and wherein the indicator is configurable to expand to different shapes to show second (and third, fourth, …) level of tread wear, see Collette - [0047] – (corresponds to at least four step elements and the axially-extending surface of each step element is disposed at a height that corresponds to a selected percentage of a recommended tread height).
Modified Ookawa does not explicitly disclose the level of tread wear corresponds to 75%, 50%, 25% and 0% of the recommend tread height. However, one would have good reason to pursue the claimed percentages, since modified Ookawa discloses the indicator is configurable to have up to fourth indicator element depict a level of wear. It is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In this case, one of ordinary skill in the art would configure the four step elements to correspond to the claimed recommend tread heights, step 1 - 75%, step 2 – 50%, step 3 – 25% and step 4 – 0% as this merely adds desired dimensions to the disclosed step elements of modified Ookawa and predictably provides the user with a gauge for ascertaining the wear level of the tread which is clearly contemplated, see Collette [0047].  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wear indicator of modified Ookawa be configured such that a first one of the step elements is disposed at a height that corresponds to about 75% of a recommended tread height, the axially-extending surface of a second one of the step elements is disposed at a height that corresponds to about 50% of the recommended tread height, the axially-extending surface of a third one of the step elements is disposed at a height that corresponds to about 25% of the recommended tread height, and the axially-extending surface of a fourth one of the step elements is disposed at a height that corresponds to about 0% of the recommended tread height as reasonably suggested by modified Ookawa.
Regarding claim 10
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wear indicators of modified Ookawa in the claimed manner, since providing a plurality of indicators, where each one of the indicators is formed in a respective selected ones of circumferential groove segments as taught by Collette would provide a means for ascertaining the wear level of the tire as taught by Collette. 
Regarding claim 11, As to the indicator is formed with an insert that is disposed in a mold which cures the tire: The claims are directed to an article of manufacture and limitations pertaining to the method of manufacture fail to further define the structure of the claimed article, see MPEP 2113.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ookawa et al. (US 2015/0352903 A1 – of record), in view of Landers et al. (US 5,353,854 – of record), in view of Collette (US 2011/0079333 – of record), in view of Yasuda (JP 4-52911 – of record) as applied to claim 1 above, and further in view of Fetty et al. (US 4,609,022 – of record).
Regarding claim 3, modified Ookawa does not explicitly disclose the circumferential groove segments extend at a first angle and at a second angle relative to a circumferential direction of the tread, the first angle being from about 10° to about 30° relative to a circumferential direction of the 
Fetty discloses a conventional tire tread pattern including circumferentially extending angled groove segments, where the circumferentially extending groove segment 25 has an angle with respect to the circumferential direction of the tire between 2° and 20°, see Fetty - Col 1 lines 65-67 and Col 2 lines 41-43 – (corresponds to the circumferential groove segments extend at a first angle, the first angle being from about 10 degrees to about 30 degrees relative to a circumferential direction of the tread); 
And as to a second angle, the second angle being from about minus 10 degrees to about minus 30 degrees relative to a circumferential direction of the tread: The examiner notes the claimed second angle as disclosed in the specification, see FIG. 2 has substantially the same orientation as the disclosed first angle and appears to be another instance of the same inclined groove segment, where the difference in angles is merely the direction of rotation in measuring with respect to the circumferential direction of the tire. Therefore, using a similar measurement scheme in Fetty would produce similar results. That is, the groove segment 25 would make angles of between -2° and -20° by simply measuring in the opposite direction than that of another groove segment 25 with respect to the circumferential direction of the tire. Fetty further discloses such a tread pattern contributes 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angles of the zigzag circumferential groove segments of modified Ookawa to be within the claimed range as taught by Fetty to provide the tire with improved characteristics as Fetty reasonably suggests having angled circumferential groove segments within the claimed range contributes towards. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant's arguments, see pages 2-5, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1, 3 and 5-11 under 35 U.S.C. 103 have been fully considered and are not persuasive.  
Applicant' s Argument #1
Applicant argues on Pg. x that: Ookawa, Landers, Collette and Yasuda does not disclose or teach all of the elements that are recited in the 
	Examiner's Response #1
Examiner respectfully disagrees. Ookawa, Landers, Collette and Yasuda all teach the use of wear indicators and as to the dimensions thereof being less than about 80% - 100% of the groove: The prior art must be evaluated for what it reasonably discloses and suggests. In this instance, the size of the wear indicator of Ookawa, Landers, Collette and Yasuda is not limited. And as Collette explicitly discloses the indicator should clearly show its insignias, see [0052] and Yasuda discloses its stepped wear indicator configuration enables easy viewing of a wear and rotation status of vehicle tires, see [0021]; then there is a reasonable pathway to forming the wear indicator in the claimed manner, as doing so would ensure visibility of insignias disposed on the wear indicator, as well as visibility of the wear indicator itself. Moreover, to establish criticality the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art, see MPEP 2144.05 III.A. It being noted, the specification is completely silent to any comparable examples, tabulated data or the like to demonstrate any criticality of the claimed ranges. Thus, it is considered the claimed range is merely a dimension of the known wear indicator structure, which be found though routine experimentation. Obviousness thereof is supported by Collette's disclosure of maintaining acceptable visibility of the wear indicator according to DOT and CCC legal standards, see [0002], [0048], [0052]; and Yasuda’s disclosure of its stepped wear indicator configuration enables easy viewing of a wear and rotation status of vehicle tires, see [0021].
g. The rejection of claim 1 is maintained.
Claims 3 and 5-11 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749